OPINION
By STEVENS, J.
It is the opinion of this court that the law upon this subject has been so clearly announced by the Supreme Court of this state as to remove any question concerning the same. In Weiher, etc. v Phillips, 103 Oh St 249, syllabus 1, the Supreme Court said the following:
“1. A board of county commissioners is not liable In its official capacity for damages for negligent discharge of its official duties except in so far as such liability is created by statute, and such liability shall not be extended beyond the clear import of the terms of the statutes.”
In the opinion in said case, at pages 252-253, the following was stated:
“There being no liability against the county commissioners at common law, and all liability against them having been created by statute, and the courts not having any right to enlarge upon the liability thus created, by judicial construction, and the language of the Section §2408 GC being clear and free from ambiguity, it would seem that there should not be much difficulty in reaching a conclusion in this case.”
The construction of the statute required by the Weiher case, supra, and the case of Ebert v Commissioners, 75 Oh St 474, impels us to the conclusion that the demurrer was properly sustained.
Judgment affirmed.
PUNK, PJ, and WASHBURN, J, concur in ' judgment.